Arthur H. Healey, J.
The issue presented in this habeas corpus proceeding is whether the petitioner, Samuel Lewis Johnson, must be credited under General Statutes § 18-981 for the 109 days he spent in a Florida jail while resisting extradition to Connecticut for trial on the charge of escape from custody, a violation of General Statutes § 53a-171.2 The trial court granted the writ holding that § 18-98 authorized the 109 days credit “for time served in an out of state correctional institution while awaiting extradition to Connecticut, provided the Connecticut charge is the only reason the prisoner is being held .”3 This appeal by the respondent commissioner of correction (commissioner) followed.
*311On September 28,1979, the petitioner was incarcerated, having been charged with six counts of robbery in the first degree in violation of General Statutes § 53a-134. Although bond had been set for him, he was unable to post bond. On that date, he was brought to the Superior Court, geographical area number fourteen on Morgan Street, for arraignment on the unrelated charge of failure to appear in the first degree in violation of General Statutes § 53a-172. While awaiting arraignment, he escaped from the detention area of the courthouse and fled from the state of Connecticut. On October 1,1979, an arrest warrant was issued and an information filed charging him with escape from custody in violation of § 53a-171. On December 4, 1979, the petitioner was arrested in Florida upon receipt of information that he was wanted for escape in Connecticut. Upon his arrest, he was charged with being a fugitive from justice and was placed in a Florida county jail. Presented in court in Florida, he refused to waive extradition and was furnished counsel to assist with his defense against extradition. On February 13,1980, the governor of Connecticut made formal demand upon the governor of Florida for the petitioner’s return to Connecticut. The governor of Florida issued his rendition warrant on February 28, 1980, directing Florida authorities to deliver the petitioner to Connecticut authorities. After his arrest on the warrant of the governor of Florida, the petitioner’s Florida counsel sought a writ of habeas corpus. After a hearing on his petition which contested the validity of the extradition, his petition was denied.
On March 22,1980, he was returned to Connecticut, formally arrested on the charge of escape from custody and held in lieu of bond for prosecution of that charge. *312On August 17, 1980, upon conviction and sentencing on that charge, the petitioner was committed to the custody of the respondent. In due course, the commissioner credited the petitioner’s sentence with the presentence confinement time in Connecticut, i.e., from March 22,1980, to August 17,1980. He declined, however, to credit his criminal sentence for any time spent in confinement in Florida before his extradition, i.e., from December 4, 1979, to March 22, 1980.
On this appeal, the respondent commissioner claims that: (1) the trial court erred in concluding that § 18-98 entitled the petitioner to a credit on his Connecticut sentence for the time that he was incarcerated in Florida awaiting extradition to Connecticut; and (2) even though § 18-98 does not, by its terms, require the time credit sought, the denial of such credit to the plaintiff does not deny, contrary to the petitioner’s claims, his right to equal protection of the laws; U.S. Const., amend. XIV; Conn. Const., art. I § 20;4 or due process of law. U.S. Const., amend. XIV; Conn. Const., art. I § 8.5
We turn first to the claim involving the statutory construction of § 18-98. We agree with the commissioner that the trial court erred in concluding that § 18-98 authorized credit for 109 days on his Connecticut criminal sentence.
Section 18-98 provides that “[a]ny person who has been denied bail or who has been unable to obtain bail and who is subsequently imprisoned for an offense *313... is entitled to commutation of his sentence by the number of days which he spent in a community correctional center from the time he was denied or was unable to obtain bail to the time he was so imprisoned.” (Emphasis added.) This provision establishes “presentence confinement credit ... for time served ‘in a community correctional center’ Moscone v. Manson, 185 Conn. 124, 132 n.5, 440 A.2d 848 (1981); “to which the supervising officer of the correctional center where such person was confined while awaiting trial certifies such person was confined between the denial of bail to him or his inability to obtain bail and his imprisonment.” (Emphasis added.) General Statutes § 18-98.
The commissioner argues that while the statute authorizes him to credit the criminal sentence of one imprisoned “awaiting trial” and sentencing, it does not in any way authorize or require him to extend the same credit to one “awaiting extradition.” “Awaiting trial” or “awaiting sentence” is, he claims, just not the same under § 18-98 as “awaiting extradition.” Additionally, he differs with the trial court’s (and the petitioner’s) posture that the statute is ambiguous as to whether its “community correctional center” language applies to a person confined outside Connecticut without bail who is awaiting extradition; the commissioner contends that this language clearly relates to intrastate and not interstate procedures.6 Opining, without conceding, that even if the trial court may have construed § 18-98 as it did because it was seeking to avoid constitutional *314problems and not place it in constitutional “jeopardy”; see Moscone v. Manson, supra, 132-34 (Healey, J., concurring); the commissioner rejects that posture, claiming that to credit the time sought would require construing § 18-98 to mean something that clearly is not expressed therein. The commissioner also takes issue with the trial court’s view that his construction of § 18-98 is unreasonable and thwarts the statutory purpose in requiring a different result in the case of one who is confined outside Connecticut while contesting extradition, as opposed to one confined in Connecticut facilities other than “community correctional centers.”
Our decision in Houston v. Warden, 169 Conn. 247, 363 A.2d 121 (1975), in which we also construed § 18-98, is instructive on the issue of statutory construction: “The language of the statute is clear and unambiguous. Courts cannot, by construction, read into statutes provisions which are not clearly stated. Robinson v. Guman, 163 Conn. 439, 444, 311 A.2d 57 [1972]; United Aircraft Corporation v. Fusari, 163 Conn. 401, 415, 311 A.2d 65 [1972]. Tt is not for us to search out some intent which we may believe the legislature actually had and give effect to it, but we are confined to the intention which is expressed in the words it has used.’ Connecticut Light & Power Co. v. Walsh, 134 Conn. 295, 301, 57 A.2d 128 [1948].
“ It is a cardinal rule of construction that statutes are to be construed so that they carry out the intent of the legislature. This intent is. to be ascertained from the language of the statute itself, if the language is plain and unambiguous. Hurlburt v. Lemelin, 155 Conn. 68, 73, 230 A.2d 36 [1967]; Landry v. Personnel Appeal Board, 138 Conn. 445, 447, 86 A.2d 70 [1952]. Where the legislative intent is clear there is no room for statutory construction. Little v. Ives, 158 Conn. 452, 455, 262 A.2d 174 [1969]; State ex rel. Cooley v. Kegley, 143 *315Conn. 679, 683, 124 A.2d 898 [1956]; State ex rel. Rourke v. Barbieri, 139 Conn. 203, 207, 91 A.2d 773 [1952].’ Hartford Hospital v. Hartford, 160 Conn. 370, 375, 279 A.2d 561 [1971], ‘ “We must construe the act as we find it, without reference to whether we think it would have been or could be improved by the inclusion of other provisions.” Murphy v. Way, 107 Conn. 633, 639, 141 A. 858 [1928].’ State v. Nelson, 126 Conn. 412, 416, 11 A.2d 856 [1940].” Houston v. Warden, supra, 251-52.
“A legislative intention not expressed in some appropriate manner has no legal existence.”7 (Citations omitted.) State v. Smith, 194 Conn. 213, 222, 479 A.2d 814 (1984). We point out that § 18-98 as written has no language about “while awaiting extradition,” but rather clearly specifies “while awaiting trial.” It is obvious that the “awaiting trial” criterion is critical in determining credits for those so entitled. Where statutory language is clearly expressed, as here, courts must apply the legislative enactment according to the plain terms and “cannot read into the terms of a statute something which manifestly is not there in order to reach what the court thinks would be a just result.” Rosnick v. Aetna Casualty & Surety Co., 172 Conn. 416, 422, 374 A.2d 1076 (1977), quoting State v. Malm, 143 Conn. 462, 467, 123 A.2d 276 (1956).8
*316It is basic, of course, that a statute is to be construed as a whole and that the words used therein must be interpreted in their plain and ordinary meaning “unless the context indicates that a different one was intended.” Caldor, Inc. v. Heffernan, 183 Conn. 566, 570, 440 A.2d 767 (1981). If the language of the statute is clear and unambiguous, it is assumed that the words themselves express the intention of the legislature and there is no room for judicial construction. Mazur v. Blum, 184 Conn. 116, 118-19, 441 A.2d 65 (1981); Aaron v. Conservation Commission, 183 Conn. 532, 548, 441 A.2d 30 (1981); Doe v. Manson, 183 Conn. 183, 186, 438 A.2d 859 (1981). “When legislation contains a specific definition, the courts are bound to accept that definition.” (Citations omitted.) International Business Machines Corporation v. Brown, 167 Conn. 123, 134, 355 A.2d 236 (1974); Toll Gate Farms, Inc. v. Milk Regulation Board, 148 Conn. 341, 347, 170 A.2d 883 (1961). “Where a statute does not define a term, it is appropriate to look to the common understanding expressed in the law and in dictionaries.” Doe v. Manson, supra; Ziperstein v. Tax Commissioner, 178 Conn. 493, 500, 423 A.2d 129 (1979). In applying the usual and accepted meaning to words not defined in a statute where to do so, as here, comports with the statutory purpose, one court stated that “[w]e derive *317the words’ usual and accepted meanings from sources presumably known to the statute’s enactors, such as their use in other legal contexts and dictionary definitions.” Commonwealth v. Zone Book, Inc., 372 Mass. 366, 369, 361 N.E.2d 1239 (1977).
The claim that the “community correctional center” language imports ambiguity into § 18-98 lacks merit. The petitioner there asserts that § 18-98 generates absurd results when applied to his confinement in Florida. It is hardly absurd to interpret the plain, straightforward language of § 18-98 to mean what it patently expresses. Moreover, the petitioner has pointed to nothing that demonstrates that the legislature intended to extend to fugitives from Connecticut justice awaiting extradition the credit he now seeks. Cognizant as we are that “[i]t is not for this court to impose obligations not intended by the legislature”; Doe v. Institute of Living, Inc., 175 Conn. 49, 65, 392 A.2d 491 (1978); we are also aware that no word in a statute should be treated as insignificant or superfluous. Kulis v. Moll, 172 Conn. 104, 111, 374 A.2d 133 (1976). A “community correctional center” is a “correctional institution”; General Statutes § 1-1 (w); and encompasses institutions situated in Connecticut rather than those outside Connecticut in which one awaiting extradition is confined.9 It goes without saying that under *318such a view Connecticut authorities have complete control over inmates confined in Connecticut, including those confined outside Connecticut pursuant to § 18-102, in contrast to the lack of control over an inmate wanted in Connecticut who is confined elsewhere awaiting extradition. It is true that “[w]here the *319meaning of a statute is in doubt, reference to legislation in other states and jurisdictions which pertains to the same subject matter, persons, things, or relations may be a helpful source of interpretative guidance.” 2A Sutherland, Statutory Construction (Sands 4th Ed.) § 52.03. Although there are statutes similar to, but not identical to, § 18-98 in other states, the meaning of our statute is not ambiguous. Thus, interpretation of such statutes elsewhere, while instructive, is not controlling. In this case, Connecticut is the final arbiter of its own laws. State v. Menillo, 171 Conn. 141, 147, 368 A.2d 136 (1976); see Stone v. Stone, 292 So. 2d 686, 692 (La. 1974). It was thus error for the trial court to conclude that § 18-98 authorized the credit of 109 days on the petitioner’s Connecticut criminal sentence.
This determination of error requires that we examine the constitutional issues of the denial of equal protection and due process raised by the petitioner. His basic equal protection claim is that the denial of the credit for the Florida confinement, where “he was imprisoned pursuant to a Connecticut charge of escape from custody,” effectively lengthens the “lawfully imposed sentence” he received for the same offense in Connecticut; this deprives him, he contends, of his right to equal protection of the law under the fourteenth amendment to the United States constitution and article first, § 20, of the Connecticut constitution.10 We do not agree.
The equal protection clause of the fourteenth amendment provides that no state shall “deny to any person within its jurisdiction the equal protection of the law.” *320Our constitutional counterpart provides that “[n]o person shall be denied the equal protection of the law. ...” Conn. Const., art. I § 20. The petitioner seeks credit for time when he was not “within [the] jurisdiction” of Connecticut, but rather at a time when he was a fugitive from it. His very act of fleeing per se generated a distinct criminal offense, i.e., escape from custody. “[T]he phrase ‘within its jurisdiction’ was intended in a broad sense to offer the guarantee of equal protection to all within a State’s boundaries, and to all upon whom the State would impose the obligations of its laws . . . [and this phrase] does not detract from, but rather confirms, the understanding that the protection of the Fourteenth Amendment extends to anyone, citizen or stranger, who is subject to the laws of a State, and reaches into every corner of a State’s territory.” (Emphasis added.) Plyler v. Doe, 457 U.S. 202, 214-15, 102 S. Ct. 2382, 72 L. Ed. 2d 786, reh. denied, 458 U.S. 1131, 103 S. Ct. 14, 73 L. Ed. 2d 1401 (1982). The constitutional parameter of this right existed before Plyler. A state’s equal protection constitutional obligation “[m]anifestly . . . can be performed only where its laws operate, that is, within its own jurisdiction. It is there that the equality of legal right must be maintained. That obligation is imposed by the Constitution upon the States severally as governmental entities, — each responsible for its own laws establishing the rights and duties of persons within its borders. ” (Emphasis added.) Missouri ex rel. Gaines v. Canada, 305 U.S. 337, 350, 59 S. Ct. 232, 83 L. Ed. 208 (1938).
It is, therefore, clear that the petitioner was not within the jurisdiction of Connecticut when confined in Florida awaiting extradition. The legal authority to arrest him under a warrant issued in Connecticut stopped at our state line. Actually, he was not formally arrested by Connecticut authorities until he was *321returned to Connecticut on March 22, 1980, and held for prosecution in this state. Our legislature cannot act to bind the petitioner in Florida nor can it bind Florida authorities. His initial apprehension in Florida caused him to be arrested under Florida law as a fugitive from justice. Moreover, “[wjhenever the executive of the [asylum] State, upon whom such a demand has been made, by virtue of his warrant, causes the arrest for delivery of a person charged as a fugitive from the justice of another State, the prisoner is held in custody only under color of authority derived from the Constitution and laws of the United States . . . . ” Roberts v. Reilly, 116 U.S. 80, 94, 6 S. Ct. 291, 29 L. Ed. 544 (1885). Therefore, the petitioner's claim11 that he was held in Florida on a Connecticut charge and was held under color of Connecticut law and is therefore entitled to equal protection under Connecticut law must fail.12
*322The petitioner next claims that the denial of his entitlement under § 18-98 of his Florida confinement time on his subsequent Connecticut sentence deprives him. of his due process rights under the fourteenth amendment to the United States constitution. This claim, although articulated as two-pronged, is actually intertwined. He claims first that such a denial operates as an unconstitutional chill to the assertion of his fundamental right to contest extradition by habeas corpus and, second, that it unconstitutionally punishes him for doing so by effectively lengthening the subsequent sentence imposed upon him for the crime for which he was being extradited. We do not agree.
The constitutional analysis of the due process claims should recognize that “[t]he paramount interests underlying the extradition process are matters of federal, rather than merely local, concern .... ‘The scheme *323of interstate rendition, as set forth in both the Constitution and the statutes which Congress has enacted to implement the Constitution, contemplates the prompt return of a fugitive from justice as soon as the state from which he fled demands him . . . . ’ Sweeney v. Woodall, 344 U.S. 86, 89-90, 73 S. Ct. 139, 140-141, 97 L. Ed. 114, 118 (1952) (footnotes omitted).” DeGenna v. Grasso, 413 F. Sup. 427, 431 (D. Conn.), aff'd sub nom. Carino v. Grasso, 426 U.S. 913, 96 S. Ct. 2617, 49 L. Ed. 2d 368 (1976); see County of Monroe v. Florida, 678 F.2d 1124, 1128 (2d Cir. 1982); 35 C.J.S., Extradition § 2 (1960). It is, however, beyond cavil that “[o]ne arrested and held as a fugitive from justice is entitled, of right, upon habeas corpus, to question the lawfulness of his arrest and imprisonment, showing by competent evidence, as a ground for his release, that he was not, within the meaning of the Constitution and the laws of the United States, a fugitive from the justice of the demanding state, and thereby overcoming *324the presumption to the contrary arising from the face of an extradition warrant.” Illinois ex rel. McNichols v. Pease, 207 U.S. 100, 109, 28 S. Ct. 58, 52 L. Ed. 121 (1907); Roberts v. Reilly, supra, 93; see Barrila v. Blake, 190 Conn. 631, 635, 461 A.2d 1375 (1983); Farrell v. Hawley, Sheriff, 78 Conn. 150, 153, 61 A. 502 (1905), citing General Statutes (1902 Rev.) § 1567. Our extradition statutes codify this right to apply for a writ of habeas corpus. See General Statutes § 54-166. The Florida statutes do likewise.
There is no question but that the petitioner was timely informed of this right in Florida and that he elected not to waive extradition and instead chose to apply for the writ. Florida Stat. Annot. § 941.26 (West 1973); see General Statutes § 54-181. Given these circumstances, the issue emerges whether the failure to credit his later Connecticut sentence operates to violate his due process rights by chilling unconstitutionally the assertion of the right to contest extradition or, alternatively, by punishing the petitioner for doing so. We think not.
As a general proposition, rights guaranteed by federal or state constitutions may be waived. Singer v. United States, 380 U.S. 24, 34, 85 S. Ct. 783, 13 L. Ed. 2d 630 (1965); Johnson v. Zerbst, 304 U.S. 458, 464, 58 S. Ct. 1019, 82 L. Ed. 1461 (1938); State v. Shockley, 188 Conn. 697, 706, 453 A.2d 441 (1982); see 28 Am. Jur. 2d, Estoppel and Waiver § 163 (1966). The same observation applies to statutory rights. See McClain v. Manson, 183 Conn. 418, 439 A.2d 430 (1981); 28 Am. Jur. 2d, supra, § 164. Significantly, the Connecticut extradition statute, as well as the Uniform Extradition Act, expressly provides that a person who can be extradited may waive extradition proceedings in the asylum state. See General Statutes § 54-181 and Uniform Criminal Extradition Act § 25-A.
*325This petitioner, as was his right, elected not to waive but to contest extradition. The record discloses that the decision was not an uncounseled one as the Florida court appointed a public defender to assist him with his defense to extradition. We join, as we must, in the petitioner’s citation of Goodwin for the proposition that he is not to be punished for his election and specifically where the United States Supreme Court says in that case: “To punish a person [such as this petitioner] because he has done what the law plainly allows him to do is a due process violation 'of the most basic sort.’ Bordenkircher v. Hayes, 434 U.S. 357, 363, [98 S. Ct. 663, 54 L. Ed. 2d 604 (1978)] .... For while an individual certainly may be penalized for violating the law, he just as certainly may not be punished for exercising a protected statutory or constitutional right.” United States v. Goodwin, 457 U.S. 368, 372, 102 S. Ct. 2485, 73 L. Ed. 2d 74 (1982).13 This record contains no hard evidence of any vindictiveness, retaliation or punishment directed to the respondent in refusing the requested credit. As we have already pointed out, the plain statutory command of § 18-98 is that the requested credit cannot be given.14 It seems to us that vindictiveness or punishment in this context cannot be defined as broadly as to include the respondent’s denial of credit under § 18-98 where the plain language and statutory construction require that it be denied. Rather, in the *326present context, we would consider such items as being unconstitutionally administered where the credit is denied for purpose of retaliating against the petitioner simply because he exercised his legal rights. Certainly it is anomalous to argue that the commissioner is violating due process because he has performed his obligation under the statute; nor is the commissioner, in doing so, “punishing” the petitioner. See United States v. Goodwin, supra. There is “punishment” that is legally permissible and there is “punishment” that is not. See, e.g., Bell v. Wolfish, 441 U.S. 520, 99 S. Ct. 1861, 60 L. Ed. 2d 447 (1979); Roque v. Warden, 181 Conn. 85, 434 A.2d 348 (1980). For example, in Forester v. California Adult Authority, 510 F.2d 58, 61 (8th Cir. 1975), the conditioning of parole upon execution of an extradition waiver was held to be not per se coercive and did not invalidate extradition waiver. Additionally, we have not been directed by the petitioner to evidence adduced which shows that the commissioner has in fact extended to one in similar circumstances the credit he now claims under § 18-98.
Furthermore, the petitioner chose to resist extradition.15 Recognizing that while there is a governmen*327tally imposed choice of whether to waive or not to waive extradition, we note that it is also clear that the United States constitution does not forbid “every government-imposed choice in the criminal process that has the effect of discouraging the exercise of constitutional rights.” Chaffin v. Stynchcombe, 412 U.S. 17, 30, 93 S. Ct. 1977, 36 L. Ed. 2d 714 (1973). “The criminal process, like the rest of the legal system, is replete with situations requiring ‘the making of difficult judgments’ as to which course to follow.” McGautha v. California, 402 U.S. 183, 213, 91 S. Ct. 1454, 28 L. Ed. 2d 711 (1971), vacated sub nom. Crampton v. Ohio, 408 U.S. 941, 92 S. Ct. 2873, 33 L. Ed. 2d 765 (1972) (death penalty), citing McMann v. Richardson, 397 U.S. 759, 769, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970). The McGautha court said: “Although a defendant may have a right, even of constitutional dimensions, to follow whichever course he chooses, the Constitution does not by that token always forbid requiring him to choose. The threshold question is whether compelling the election impairs to an appreciable extent any of the policies behind the rights involved.” McGautha v. California, supra. Analyzing the petitioner’s claim in this context causes us to conclude that his due process rights were not violated as claimed. Given, inter alia, the narrowness of the permissible inquiry in the habeas corpus hearing in Florida; see Michigan v. Doran, 439 U.S. 282, 289, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978); Parks v. Bourbeau, 193 Conn. 270, 275, 477 A.2d 636 (1984); the plain command of § 18-98 that no credit can be given to one in the petitioner’s circumstances, and the absence of any legitimate basis suggesting any interdicted vindictiveness, punishment or the like for the choice exercised, we find no due process violation under either the federal or state constitution.
“Due process of law is not a rigid or static expression. It is a concept of what is fundamentally just, fair *328and right, and the courts, in determining whether the constitutional demands of due process have been met and satisfied in any particular case, must decide the question on the facts of that case.” People v. Colozzo, 54 Misc. 2d 687, 691, 283 N.Y.S.2d 409 (1967), aff'd, 32 App. Div. 2d 927, 303 N.Y.S.2d 348 (1969). Due process “does not protect against all deprivations of liberty. It protects only against deprivations of liberty accomplished ‘without due process of law.’ ” Baker v. McCollan, 443 U.S. 137, 145, 99 S. Ct. 2689, 61 L. Ed. 2d 433 (1979). “To be deprived of liberty ‘without due process of law’ means to be deprived of liberty without authority of the law.” Palmer v. Hall, 380 F. Sup. 120, 133 (M.D. Ga. 1974), modified, 517 F.2d 705 (5th Cir. 1975). The commissioner’s denial of the time credit sought by the petitioner under § 18-98 did not deny him due process of law as claimed.
There is error, the judgment is vacated and the case is remanded with direction to dismiss the petitioner’s writ.
In this opinion Parskey and Dannehy, Js., concurred.

 General Statutes § 18-98, entitled “Confinement where bail unobtainable: Presentence confinement credit prior to July 1,1981,” provides: “Any person who has been denied bail or who has been unable to obtain bail and who is subsequently imprisoned for an offense committed prior to July 1, 1981, is entitled to commutation of his sentence by the number of days which he spent in a community correctional center from the time he was denied or was unable to obtain bail to the time he was so imprisoned. The commissioner of correction shall, if such person has conformed to the rules of the institution, credit such person with the number of days to which the supervising officer of the correctional center where such person was confined while awaiting trial certifies such person was confined between the denial of bail to him or his inability to obtain bail and his imprisonment.”


 General Statutes § 53a-171, entitled “Escape from custody: Classification,” provides: “(a) A person is guilty of escape from custody if he escapes from custody.
“(b) If a person has been arrested for, charged with or convicted of a felony, escape from such custody is a class C felony, otherwise, escape from custody is a class A misdemeanor.”


 The trial court denied that portion of the petitioner’s claim that sought an additional credit of thirty-six days of statutory good time under General Statutes § 18-98c. That portion of the relief sought is not involved in *311this appeal. The petitioner’s period of confinement in Florida arose solely from his “awaiting extradition” to Connecticut; no criminal charges were lodged against him by Florida authorities.


 The fourteenth amendment to the United States constitution provides in part: “nor shall any State deprive any person of life, liberty or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws.”
Article first, § 20, of the Connecticut constitution provides in part: “No person shall be denied the equal protection of the law . . . .”


 Article first, § 8, of the Connecticut constitution provides in part: “No person shall ... be deprived of life, liberty or property without due process of law . . . . ”


 The trial court’s decision does not refer at all to General Statutes § 18-86 which is entitled “Transfers between institutions of department fof correction]” and which provides: “The commissioner may transfer any inmate of any of the institutions or facilities of the department to any other such institution or facility, irrespective of the institution to which the inmate was originally committed or the length of his sentence, when it appears to the commissioner that the best interests of the inmate or the other inmates will be served by such action.”


 We have not been directed to, nor does our research disclose, that § 18-98 was intended to apply to persons confined outside Connecticut contesting extradition.
It is worth noting that while Connecticut adopted the Uniform Criminal Extradition Act in 1957; Public Acts 1957, No. 362; § 18-98, including its “while awaiting trial” language, was not enacted until 1967. Public Acts 1967, No. 869.


 It is argued by the petitioner that a 1976 administrative “directive” of the respondent “expressly contemplates the occurrence of the situation presented in this case.” We are not persuaded by this claim. The relevant part of the “directive” states: “Time served in another state while held under a Connecticut warrant will count as jailtime credit when the individual is being held on Connecticut charges only. ” Administrative Direc*316tives, Department of Correction, c. 5.1 (October, 1976). This interpretation placed upon a statute or regulation by the one charged with its administration “is entitled to weight in its construction.” State v. Sober, 166 Conn. 81, 90, 347 A.2d 61 (1974). There is, of course, no evidence in the record before us that the respondent has in fact applied this directive to any situation like the one before us. Moreover, while it is true that Florida did not charge the petitioner with any substantive crime under the law of Florida, he was arrested in Florida, prior to the institution of extradition proceedings, as a fugitive from justice from the state of Connecticut. Additionally, the petitioner’s brief does refer to an attorney general’s opinion, dated April 5,1977, and subsequent to the respondent’s 1976 direction. That opinion stated that General Statutes §§ 18-97 and 18-98 do not apply to presentence confinement served by inmates confined in other states while contesting extradition to Connecticut.


 Some suggestion is made that the respondent commissioner has in practice broadened the definition of “community correctional center,” thereby enhancing the petitioner’s claim.
First, it seems to be suggested that because the commissioner extends credits under § 18-98 to those who may be confined in Connecticut in an institution that is not a “community correctional center,” this fuels the petitioner’s claim for § 18-98 credit on his Florida confinement. This lacks merit. A “community correctional center” is a Connecticut “correctional institution”; General Statutes § 1-1 (w); and under General Statutes § 18-86, the respondent “may transfer any inmate of any of the institutions or facilities of the [correction] department to any other such institution or facility . . . .’’(Emphasis added.) This use of statutory authority available to the respondent, as well as the application of common sense to the statutory *318scheme involving the commissioner’s exercise of his statutory authority over correctional institutions in Connecticut, hardly supports this suggestion of the petitioner.
Second, the New England Interstate Corrections Compact, General Statutes § 18-102 et seq., of which Connecticut is a member, is advanced as demonstrating a broad view of “community correctional center” which avails the petitioner. The argument is that permitting one confined in a “community correctional center” in this state to be transferred and confined in a penal or correctional facility outside Connecticut in another signatory state makes ambiguous language in § 18-98, an ambiguity which should be resolved in the petitioner’s favor. This falls short of the mark. The Compact in § 18-102 is not only sui generis but replete with clear legislative enunciation of the protection of specific rights of any “inmate” transferred thereunder.
Significantly, any “inmate” transferred outside Connecticut “shall at all times be subject to the jurisdiction of the sending state [Connecticut] and may at any time be removed therefrom for transfer to a prison or other institution within the sending state . . . (Emphasis added.) Section 18-102, Art. IV (c). The fact that an inmate is confined in a receiving state “shall not deprive any inmate so confined of any legal rights which [he] would have had if confined in an appropriate institution of the sending state.” Section 18-102, Art. IV (e). Thus, the control under the Compact over the inmate outside Connecticut is completely distinguishable from the “control” Connecticut had over the petitioner while confined in Florida. In addition, the unique arrangement of Connecticut prisoners confined elsewhere has the plain mandated intent of our legislature, and assuming, without deciding, a prisoner’s “legal rights” under Article IV (e) would include his right to have credits given him, in an appropriate case, under § 18-98. In any event, we note that recently the United States Supreme Court has said: “Just as an inmate has no justifiable expectation that he will be incarcerated in any particular prison within a state, he has no justifiable expectation that he will be incarcerated in any particular state.” (Footnote omitted.) Olim v. Wakinekona, 461 U.S. 238, 245, 103 S. Ct. 1741, 75 L. Ed. 2d 813 (1983). The “broad statement of purpose” in Article I of § 18-102 “in no way limits the discretion of the commissioner of correction to transfer a prisoner to facilities in a member state. It therefore does not ‘create the kind of substantive interest which is required before a state created “liberty” interest can be said to exist.’ Lombardo v. Meachum, 548 F.2d 13, 15 (1st Cir. 1977).” Sisbarro v. Warden, 592 F.2d 1, 3-4 (1st Cir. 1979).


 There is no determination in the record before us that the petitioner was determined to be an indigent. Therefore, not being a member of that class, he cannot claim any constitutional deprivation for that reason. In fact, he concedes that he was confined because the Florida trial court denied him bail, not because he was indigent and therefore unable to post it.


 This claim includes the assertion that the petitioner is entitled to equal protection because of the “agency relationship” that is created once Connecticut, the initiator of legal proceedings against him, makes its demand upon Florida. He maintains such a relationship exists “as a matter of law.” To support this in this extradition proceeding he cites Narel v. Liburdi, 185 Conn. 562, 570, 441 A.2d 177 (1981), cert. denied, 456 U.S. 928, 102 S. Ct. 1974, 72 L. Ed. 2d 443 (1982). He misconstrues Narel, which was an Interstate Detainer Agreement case. A close examination of Narel discloses that when speaking to the duty of custodians to comply with the procedural requirements of the detainer (IAD) agreement, we said: “In this regard, custodial officials in the asylum and the charging states are viewed as agents for each other.” (Emphasis added.) Narel v. Liburdi, supra, 572. In a later case, we said that “officials of the custodial state act as agents of the demanding state for purposes of the IAD [Interstate Agreement on Detainers].” State v. Braswell, 194 Conn. 297, 305, 481 A.2d 413 (1984).


 In any event, even if he could overcome this equal protection obstacle, the rational basis standard, and not the compelling state interest standard, would be applicable. We perceive no fundamental right requiring that this nonindigent petitioner be credited with his Florida confinement time while awaiting extradition. See Pernell v. Rose, 486 F.2d 301 (6th Cir. 1973), cert. denied, 415 U.S. 985, 94 S. Ct. 1581, 39 L. Ed. 2d 882 (1974); State v. Abbott, 617 S.W.2d 172 (Tenn. Crim. App. 1981). There is no invidious classification involved. The credit sought by the petitioner under § 18-98, statutorily created, is a matter of legislative grace. Equal protection of the laws means “that no person or class of persons shall be denied the same protection of *322the laws which is enjoyed by other persons or other classes in the same place and under like circumstances.” Salsburg v. Maryland, 346 U.S. 545, 551, 74 S. Ct. 280, 98 L. Ed. 281 (1954), quoting from Missouri v. Lewis, 101 U.S. 22, 31, 25 L. Ed. 989 (1880). While not requiring identical treatment, equal protection does require that a distinction made must have some relevance to the purpose for which the classification is made. Baxstrom v. Herold, 383 U.S. 107, 112, 86 S. Ct. 760, 15 L. Ed. 2d 620 (1966). We have explained the rational basis test thusly: “The classifications must be reasonable and rest upon ‘some ground of difference having a fair and substantial relation to the object of the legislation, so that all persons similarly circumstanced shall be treated alike.’ F. S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415, 40 S. Ct. 560, 64 L. Ed. 989 [1920].” United Illuminating Co. v. New Haven, 179 Conn. 627, 636, 427 A.2d 830, appeal dismissed, 449 U.S. 801, 101 S. Ct. 45, 66 L. Ed. 2d 5 (1980); see also Frazier v. Manson, 176 Conn. 638, 645, 410 A.2d 475 (1979). General Statutes § 18-98 satisfies such a test. The classification it makes is between those persons who are confined within the control of the Connecticut correctional system and those who are not. As to the former, the appropriate Connecticut authorities have control over where they are, their availability for such matters as trials, hearings, release, and the like, and from their control emerges their responsibility for them. As to the latter, Connecticut has no such control. This legislative classification has a fair and substantial relation to the object of § 18-98; it entitles those who do come within its ambit to receive credit for their Connecticut-controlled confinement “while awaiting trial.” See *323McGinnis v. Royster, 410 U.S. 263, 93 S. Ct. 1055, 35 L. Ed. 2d 282 (1973). This certainly rationally advances the legitimate state interest of authorizing credit to those so held when the respondent commissioner has determined that a person so confined has “conformed to the rules of the institution” in which he is confined.
We also note that the United States Supreme Court has held that a state statute that provides for an enhanced penalty if the perpetrator left the state did not violate the equal protection clause of the fourteenth amendment. See Jones v. Helms, 452 U.S. 412, 101 S. Ct. 2434, 69 L. Ed. 2d 118 (1981). There the court stated that “[d]espite the fundamental nature of this right [to travel], there nonetheless are situations in which a State may prevent a citizen from leaving. Most obvious is the case in which a person has been convicted of a crime within a State. He may be detained within that State, and returned to it if he is found in another State. Indeed, even before trial or conviction, probable cause may justify an arrest and subsequent temporary detention. Similarly, a person who commits a crime in a State and leaves the State before arrest or conviction may be extradited following ‘a summary and mandatory executive proceeding.’ [Michigan v. Doran, 439 U.S. 282, 288, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978).] . . . We are aware of nothing in our prior cases or in the language of the Federal Constitution that suggests that a person who has committed an offense punishable by imprisonment has an unqualified federal right to leave the jurisdiction prior to arrest or conviction.” Jones v. Helms, supra, 419-20.


 In United States v. Goodwin, 457 U.S. 368, 102 S. Ct. 2485, 73 L. Ed. 2d 74 (1982), the United States Supreme Court held that the fact that the defendant was charged with a felony after refusing to plead to misdemeanor charges did not warrant a presumption of prosecutorial vindictiveness in violation of due process.


 We note that in 1980 the General Assembly enacted what is now General Statutes § 18-98d in which it authorized credits, under that statute, for “[a]ny person who is confined to a community correctional center or a correctional institution, for an offense committed on or after July 1,1981 . . . . ” Despite the opportunity to do so, the legislature did not at that time include any language that suggested it was to be applied to a person confined outside Connecticut who was contesting extradition to this state.


 Both the federal and Connecticut constitutions provide that the “privilege[s] of the Writ of Habeas Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion the Public Safety may require it.” U.S. Const., art. I § 9, cl. 2; Conn. Const., art. I § 12. The “no suspension” clauses prohibit only those governmental acts during non-emergency times that “suspend” the writ, “that is, the right to the writ, the privilege of having it issued, and the case heard and determined, shall not be suspended.” Macready v. Wilcox, 33 Conn. 321, 329 (1866); see Wangsness v. McAlpine, 46 S.D. 75, 190 N.W. 883 (1922). Obviously, such was not the case here, although reasonable restrictions on the application for relief under a writ have been upheld. See, e.g., United States v. Hayman, 342 U.S. 205, 72 S. Ct. 263, 96 L. Ed. 232 (1952); Grego v. Sheriff, 94 Nev. 48, 574 P.2d 275 (1978). In any event, one should not misconstrue the focus of the issue in this context. The problem is not one involving any suspension of the availability of an application for a writ of habeas corpus but rather whether the legislative enactment, § 18-98, provides for the credit the petitioner seeks.